Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 3 is objected to because of the following informalities:
“the third and fourth openings” in lines 3-4 should be --the third opening and the fourth opening[[s]]--;
“the third and fourth quarter-wave resonator cavities” in line 4 should be -- the third quarter-wave resonator cavity and the fourth quarter-wave resonator [[cavities]]cavity--;
“the first, second, third, and fourth openings” in line 5 should be --the first opening, the second opening, the third opening, and the fourth opening[[s]]--;
“the respective first quarter-wave resonator cavity, the respective second quarter-wave resonator cavity, the respective third quarter-wave resonator cavity, and the respective fourth quarter-wave resonator [[cavities]]cavity”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“inlet-adjustment mechanism” in claim 1 -- “inlet-adjustment mechanism” (Para 32 of US2021/0381528 (PGPUB of instant application); see Figs. 2, 3A, and 3B)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lombard et al. (U.S. 2017/0298953) in view of Edmond (WO 2020/153963).

    PNG
    media_image1.png
    671
    723
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    332
    343
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    609
    538
    media_image3.png
    Greyscale

Re claim 1:
Lombard discloses a turbocharger (10, turbocharger - Para 34), comprising: 
a turbine (Modified Fig. 2 above - A (person having ordinary skill in the art would recognize element A as a type of turbine)) including a turbine housing (24, turbine housing - Para 35); 
a compressor assembly (Modified Fig. 2 above - B (person having ordinary skill in the art would recognize element B as a type of compressor assembly)) comprising a compressor housing (16, compressor housing - Para 34 (interpreted as including element 16d)) and a compressor wheel (14, compressor wheel - Para 34) mounted in the compressor housing (16)(see Fig. 2) and connected to a rotatable shaft (18, rotatable shaft - Para 34) for rotation therewith (see Fig. 2 and Para 34), the compressor wheel (14) having blades (see Fig. 2 and Para 37 - “…compressor blades…”) and defining an inducer portion (14i, inducer portion - Para 36), the compressor housing (16) comprising a first housing portion (16d, separate inlet duct member - Para 36) and a second housing portion (Modified Fig. 2 above- C (person having ordinary skill in the art would recognize element C as a second housing portion of element 16)), the first housing portion (16d) including an air inlet wall (17i, cylindrical inner surface - Para 36) circumscribing an air inlet (17, air inlet - Para 34) for the compressor wheel (14)(see Fig. 2), the second housing portion (Modified Fig. 2 above- C) defining a tip shroud (16s, shroud surface - Para 37) for the compressor wheel (14) and defining a volute (Modified Fig. 2 above - D (person having ordinary skill in the art would recognize element D as a type of volute; element D corresponds to the “volute 21” referenced in Para 34 which appears to have been omitted from Fig. 2)) for receiving compressed air from the compressor wheel (14)(see Fig. 2 and Para 34), the compressor housing (16) upstream of the compressor wheel (14) defining an annular space (Modified Fig. 2 above - E (person having ordinary skill in the art would recognize element E as a type of annular space; element E corresponds to the “annular space” referenced in Para 38)) located radially outward of the air inlet (17)(see Modified Fig. 2 above - element E is shown located radially outward of element 17), an axial extent of the annular space being bounded between a radially extending upstream wall (Modified Fig. 2 above - F (person having ordinary skill in the art would recognize element F as a type of radially extending upstream wall)) which is part of the first housing portion (16d) and a radially extending downstream wall (Modified Fig. 2 above - F (person having ordinary skill in the art would recognize element F as a type of radially extending downstream wall)) which is part of the second housing portion (Modified Fig. 2 above- C)(see Modified Fig. 2 above), a radially innermost extremity (Modified Fig. 2 above - H (person having ordinary skill in the art would recognize element H as a type of radially innermost extremity of element E)) of the annular space (Modified Fig. 2 above - E) being open to the air inlet (17)(see Modified Fig. 2 above and Figs. 5, and 7-9); 
an inlet-adjustment mechanism (100, inlet-adjustment mechanism - Para 38) disposed in the annular space (Modified Fig. 2 above - E)(see Modified Fig. 2 above) and adjustable between an open position (Fig. 7 (described as a type of open position in Para 42)) and a closed position (Fig. 9 (described as a type of closed position in Para 34)), the inlet-adjustment mechanism (100) being movable radially inwardly from the annular space (Modified Fig. 2 above - E)  into the air inlet (17) into the closed position (Fig. 9) so as to create an orifice having a reduced diameter (Modified Fig. 9 above - A (person having ordinary skill in the art would recognize element A as a type of orifice having a reduced diameter)) relative to a nominal diameter (Modified Fig. 2 above - I (person having ordinary skill in the art would recognize element I as a type of nominal diameter of element 17)) of the air inlet (17)(see Modified Fig. 2 and 9 above).
Lombard fails to disclose wherein the first housing portion defines a first opening that leads into a first quarter- wave resonator cavity defined within the first housing portion, the first opening being defined in the radially extending upstream wall.
Edmond teaches a turbocharger (20, turbocharger - Para 26) comprising a first housing portion (46, housing component - Para 33 (shown as a type of first housing portion in Fig. 8)), wherein the first housing portion (46) defines a first opening (Modified Fig. 9-2 above - A (person having ordinary skill in the art would recognize element A as a type of first opening)) that leads into a first quarter-wave resonator cavity (Modified Fig. 9-2 above - B (person having ordinary skill in the art would recognize element B as a type of first quarter-wave resonator cavity (consistent with the instant disclosure as described in Para 40 of US2021/0381528))) defined within the first housing portion (46)(see Modified Fig. 9-2 above), the first opening (Modified Fig. 9-2 above - A) being defined in a radially extending upstream wall (52, first wall end - Para 34)(see Modified Fig. 9-2 above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the turbocharger of Lombard after that of Edmond (thereby including the first opening and first quarter-wave resonator cavity of Edmond in the first housing portion of Lombard by defining the first opening of Edmond in the radially extending upstream wall of Lombard) for the advantage of reducing noise within the compressor housing inlet (Edmond; Para 41).
Re claim 2
Lombard/Edmond teaches the turbocharger (Lombard; 10) of claim 1 (as described above).
Lombard/Edmond fails to disclose wherein the radially extending upstream wall defines a second opening circumferentially spaced from the first opening, and wherein the first housing portion defines a second quarter-wave resonator cavity circumferentially spaced from the first quarter-wave resonator cavity, the second opening leading into the second quarter-wave resonator cavity.
Edmond teaches a turbocharger (20, turbocharger - Para 26) wherein the radially extending upstream wall (52) defines a second opening (Modified Fig. 9-2 above - C (person having ordinary skill in the art would recognize element C as a type of second opening)) circumferentially spaced from the first opening (Modified Fig. 9-2 above - C)(see Modified Fig. 9-2 above), and wherein the first housing portion (46) defines a second quarter-wave resonator cavity (Modified Fig. 9-2 above - D (person having ordinary skill in the art would recognize element D as a type of second quarter-wave resonator cavity (consistent with the instant disclosure as described in Para 40 of US2021/0381528))) circumferentially spaced from the first quarter-wave resonator cavity (Modified Fig. 9-2 above - B)(see Modified Fig. 9-2 above), the second opening (Modified Fig. 9-2 above - C) leading into the second quarter-wave resonator cavity (Modified Fig. 9-2 above - D)( see Modified Fig. 9-2 above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the turbocharger of Lombard after that of Edmond (thereby including the second opening and second quarter-wave resonator cavity of Edmond in the first housing portion of Lombard by defining the second opening of Edmond in the radially extending upstream wall of Lombard) for the advantage of reducing noise within the compressor housing inlet (Edmond; Para 41).
Re claim 3:
Lombard/Edmond teaches the turbocharger (Lombard; 10) of claim 2 (as described above).
Lombard/Edmond fails to disclose wherein the radially extending upstream wall defines a third opening and a fourth opening, wherein the first housing portion defines a third quarter-wave resonator cavity and a fourth quarter-wave resonator cavity, the third and fourth openings respectively leading into the third and fourth quarter-wave resonator cavities, and wherein the first, second, third, and fourth openings with the respective first, second, third, and fourth quarter-wave resonator cavities are circumferentially spaced apart.
Edmond teaches a turbocharger (20, turbocharger - Para 26) wherein the radially extending upstream wall (52) defines a third opening (Modified Fig. 9-2 above - E (person having ordinary skill in the art would recognize element E as a type of third opening)) and a fourth opening (Modified Fig. 9-2 above - F (person having ordinary skill in the art would recognize element F as a type of fourth opening)), wherein the first housing portion (46) defines a third quarter-wave resonator cavity (Modified Fig. 9-2 above - G (person having ordinary skill in the art would recognize element G as a type of third quarter-wave resonator cavity (consistent with the instant disclosure as described in Para 40 of US2021/0381528))) and a fourth quarter-wave resonator cavity (Modified Fig. 9-2 above - H (person having ordinary skill in the art would recognize element H as a type of fourth quarter-wave resonator cavity (consistent with the instant disclosure as described in Para 40 of US2021/0381528))), the third (Modified Fig. 9-2 above - E) and fourth openings (Modified Fig. 9-2 above - F) respectively leading into the third (Modified Fig. 9-2 above - G) and fourth quarter-wave resonator cavities (Modified Fig. 9-2 above - H)(see Modified Fig. 9-2 above), and wherein the first (Modified Fig. 9-2 above - A), second (Modified Fig. 9-2 above - C), third (Modified Fig. 9-2 above - E), and fourth openings (Modified Fig. 9-2 above - F) with the respective first (Modified Fig. 9-2 above - B), second (Modified Fig. 9-2 above - D), third (Modified Fig. 9-2 above - G), and fourth quarter-wave resonator cavities (Modified Fig. 9-2 above - H) are circumferentially spaced apart (see Modified Fig. 9-2 above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the turbocharger of Lombard after that of Edmond (thereby including the third and fourth openings and third and fourth quarter-wave resonator cavities of Edmond in the first housing portion of Lombard by defining the third and fourth openings of Edmond in the radially extending upstream wall of Lombard) for the advantage of reducing noise within the compressor housing inlet (Edmond; Para 41).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,550,761; 10,544,808; 10,570,905; and 10,619,561 in view of Edmond (WO 2020/153963).
Re claims 1-3:
Each of US 10,550,761, US 10,544,808, US 10,570,905, and US 10,619,561 have a first claim which anticipates claims 1-3 of the instant application except for wherein the first housing portion defines a first opening that leads into a first quarter- wave resonator cavity defined within the first housing portion, the first opening being defined in the radially extending upstream wall (claim 1); wherein the radially extending upstream wall defines a second opening circumferentially spaced from the first opening, and wherein the first housing portion defines a second quarter-wave resonator cavity circumferentially spaced from the first quarter-wave resonator cavity, the second opening leading into the second quarter-wave resonator cavity (claim 2); and wherein the radially extending upstream wall defines a third opening and a fourth opening, wherein the first housing portion defines a third quarter- wave resonator cavity and a fourth quarter-wave resonator cavity, the third and fourth openings respectively leading into the third and fourth quarter-wave resonator cavities, and wherein the first, second, third, and fourth openings with the respective first, second, third, and fourth quarter-wave resonator cavities are circumferentially spaced apart.
Edmond teaches a turbocharger (20, turbocharger - Para 26) comprising a first housing portion (46, housing component - Para 33 (shown as a type of first housing portion in Fig. 8)), wherein the first housing portion (46) defines a first opening (Modified Fig. 9-2 above - A (person having ordinary skill in the art would recognize element A as a type of first opening)) that leads into a first quarter-wave resonator cavity (Modified Fig. 9-2 above - B (person having ordinary skill in the art would recognize element B as a type of first quarter-wave resonator cavity (consistent with the instant disclosure as described in Para 40 of US2021/0381528))) defined within the first housing portion (46)(see Modified Fig. 9-2 above), the first opening (Modified Fig. 9-2 above - A) being defined in a radially extending upstream wall (52, first wall end - Para 34)(see Modified Fig. 9-2 above); wherein the radially extending upstream wall (52) defines a second opening (Modified Fig. 9-2 above - C (person having ordinary skill in the art would recognize element C as a type of second opening)) circumferentially spaced from the first opening (Modified Fig. 9-2 above - C)(see Modified Fig. 9-2 above), and wherein the first housing portion (46) defines a second quarter-wave resonator cavity (Modified Fig. 9-2 above - D (person having ordinary skill in the art would recognize element D as a type of second quarter-wave resonator cavity (consistent with the instant disclosure as described in Para 40 of US2021/0381528))) circumferentially spaced from the first quarter-wave resonator cavity (Modified Fig. 9-2 above - B)(see Modified Fig. 9-2 above), the second opening (Modified Fig. 9-2 above - C) leading into the second quarter-wave resonator cavity (Modified Fig. 9-2 above - D)( see Modified Fig. 9-2 above); wherein the radially extending upstream wall (52) defines a third opening (Modified Fig. 9-2 above - E (person having ordinary skill in the art would recognize element E as a type of third opening)) and a fourth opening (Modified Fig. 9-2 above - F (person having ordinary skill in the art would recognize element F as a type of fourth opening)), wherein the first housing portion (46) defines a third quarter-wave resonator cavity (Modified Fig. 9-2 above - G (person having ordinary skill in the art would recognize element G as a type of third quarter-wave resonator cavity (consistent with the instant disclosure as described in Para 40 of US2021/0381528))) and a fourth quarter-wave resonator cavity (Modified Fig. 9-2 above - H (person having ordinary skill in the art would recognize element H as a type of fourth quarter-wave resonator cavity (consistent with the instant disclosure as described in Para 40 of US2021/0381528))), the third (Modified Fig. 9-2 above - E) and fourth openings (Modified Fig. 9-2 above - F) respectively leading into the third (Modified Fig. 9-2 above - G) and fourth quarter-wave resonator cavities (Modified Fig. 9-2 above - H)(see Modified Fig. 9-2 above), and wherein the first (Modified Fig. 9-2 above - A), second (Modified Fig. 9-2 above - C), third (Modified Fig. 9-2 above - E), and fourth openings (Modified Fig. 9-2 above - F) with the respective first (Modified Fig. 9-2 above - B), second (Modified Fig. 9-2 above - D), third (Modified Fig. 9-2 above - G), and fourth quarter-wave resonator cavities (Modified Fig. 9-2 above - H) are circumferentially spaced apart (see Modified Fig. 9-2 above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the turbocharger of each of claim 1 of US 10,550,761, US 10,544,808, US 10,570,905, and US 10,619,561  after that of Edmond (thereby including the first, second, third, and fourth openings and first, second, third, and fourth quarter-wave resonator cavities of Edmond in the first housing portion of claim 1 of US 10,550,761, US 10,544,808, US 10,570,905, and US 10,619,561) for the advantage of reducing noise within the compressor housing inlet (Edmond; Para 41).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        12/10/22